date internal_revenue_service number info release date uil conex cc tege eoeg et1 the honorable david wu member u s house of representatives southwest main street suite portland or attention ramona perrault dear congressman wu this letter is in response to your inquiry copy enclosed dated date on behalf of your constituent mr benjamin plymale he asked for guidance either through a private_letter_ruling or through the industry_issue_resolution_program on the tax treatment of payments his business makes to its automotive service technician employees on monday date the department of the treasury announced the release of the priority guidance plan copy enclosed and available publicly at http www irs gov pub irs-utl 2004-2005pgp pdf this plan contain sec_276 projects we intend to complete over a twelve-month period from date through date and reflects the department of treasury’s commitment to increased and more timely published guidance i am pleased to tell you that the specific issue mr plymale wrote about is one of the projects listed on the priority guidance plan revenue_ruling on tool rental page employee_benefits section b item number four i hope this information is helpful please call me or mr elliot m rogers at if you have any questions sincerely janine cook branch chief employment_tax office of division counsel associate chief_counsel tax exempt and government entities enclosures
